 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirestone Steel Products Company,Division of The FirestoneTire & Rubber CompanyandUnited Steelworkers of America,AFL-CIO.Cases Nos. 11-CA-2.46 and 11-OA-2273. June 16,1964DECISION AND ORDEROn March 31, 1964, Trial Examiner C. W. Whittemore issued his.Decision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices.and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions and the GeneralCounsel filed exceptions and a supporting brief, to the itforesaid.Decision.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made at.the hearing and finds that no prejudicial error was conunitted.lTheBoard. has considered the Trial Examiner's Decision, the exceptions.and brief, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,z'with the modifications noted below?ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adoptsas itsOrder, the Order recom-mended by the Trial Examiner and orders that the Respondent, Fire-stone Steel Products Company, Division of The Firestone Tire &Rubber Company, Spartanburg, South Carolina, its officers, agents,successors,and assigns, shall take the action set forth in the Trial Ex-aminer'sRecommended Order, with the following modifications :i The Respondent excepted to the Trial Examiner's refusal to permit it to cross-examineGeneral Counsel's witness, HowardIvey, as towhether hehad statedsince being termi-nated by the Respondenton July 31,1963, that he had quithis job.However,the Re-spondent was permittedto show throughits own witness,that Ivey,in applying foremployment with another employer,had statedthatbe quit the Respondent's employ. Inthe circumstances,such a statement is not sufficient,in our opinion,to overcome the pre-ponderance of the testimony establishingthat Iveywas, in fact,discharged in violation ofSection 8(a) (3) of the Act.2Respondent has also exceptedto credibilityfindings madeby theTrial Examiner. It isthe Board's policy,'however, not to overrulea Trial Examiner's resolutionswith respectto credibilityunless, as is not the case here,the clearpreponderanceof all the relevant evi-dence convinces us that the resolutionswere incorrect.Standard Dry jVall Prodvvcts,Inc.,91 NLRB544, enfd.188 F. 2d 362(C.A. 3).8As requestedby the GeneralCounsel, we shall include a provisionin the Order,appar-ently inadvertentlyomitted by the Trial Examiner,directed against the maintenance andenforcement of Respondent's unlawful no-solicitation rule.In addition,We make the find-ing, omittedby the TrialExaminer,that the Respondent had knowledge of the unionadherence of Ivey and Haynes prior to their discharge.147 NLRB No. 57. FIRESTONE STEEL PRODUCTS COMPANY, ETC.4631.Add the following as a new paragraph 1(c) and make a corre-sponding addition as a third paragraph in the Appendix:(c)Maintaining and enforcing a no-solicitation rule whichprohibits its employees from engaging in union solicitation onnonworking time.2.Change the present paragraph 1(c) to 1(d) .TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon chargesfiled by theabove-named labor organization(on September 18,1963, inCaseNo. 1l-CA-2246and on October15, 1963,in Case No. 11-CA-2273)the General Counsel of the NationalLaborRelations Board on December20, 1963,issued an order consolidating the cases,a consolidated complaint,and a notice ofhearing.On December30, 1963,the Respondent filed its answer.The complaintalleges and the answer denies that the Respondent has engaged in unfair labor prac-tices in violation of Section 8(a)(1) and(3) of the National Labor Relations Act,as amended.Pursuant to notice,a hearing was held in Spartanburg,South Carolina,on March 2 and 3,1964,before TrialExaminerC.W. Whittemore.At thehearing all parties were represented and were afforded full opportunityto present evidence pertinent to the issues,to argue orally, and to file briefs.Coun-sel argued orally upon the record;the filing of briefs was waived.Uponthe record thus made, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS,OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation with a place of business located in Spartanburg,South Carolina.During the year preceding issuance of the complaint the Respond-ent purchased and had shipped to its Spartanburg plant, directly from outside theState of South Carolina,supplies valued at more than$50,000.During the sameperiod it manufactured,sold, and shipped from this plant finished products valuedatmore than$50,000 to points outside South Carolina.The complaint alleges, the answer does not deny,and it is here found that theRespondent is engaged in commerce within the meaning of the Act.II.THE CHARGING UNIONUnited Steelworkers of America,AFL-CIO,is a labor organization admitting tomembership employees of the Respondent.mI. THE UNFAIR LABOR PRACTICESA. Setting and issuesThe chief issues raised by the complaint include three discharges and threesuspensions,all alleged to have been for the purpose of discouraging union member-ship and activity.The discharges occurred during the Union's organizing compaignand before a Board-conducted election held on September 19, 1963.The suspensionswere invoked a few days after the Board had certified the Union as the exclusivebargaining representative of all employees in an appropriate unit.In addition to the issue of unlawful discrimination,the complaint alleges thatcertain supervisory agents of the Respondent engaged in conduct violative of Section8(a)(1) of the Act.B. Interference,restraint,and coercionThere is no dispute as to the fact that during the period material to the complaintthe Respondent has had in effect a plant rule which states:Collections of funds, pledges, solicitations, circulation of petitions or similaractivities are not allowed on company premises.That the rule consisted not merely of words printed in the vacuum of the Respond-ent's "Handbook for employees,Spartanburg plant"is established by events later -464DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed.Unqualified and unlimited as it stands, however, it is clearly unlawfullyrestrictive of employees' rights on their own time. Indeed, in his oral argument,counsel for the Respondent candidly admitted that "as to persons who are engagingin talking to other employees or in soliciting other employees on their own time, wehave got no legal defense."Credible and uncontradicted testimony, also, demon-strates that this "no solicitation" rule was applied in a discriminatory manner-many types of "solicitation" being conducted openly on company premises andduring working hours and only union solicitation so far as the record shows at anytime being prohibited.Other independent items of interference, restraint, and coercion include:(1) In July Foreman Sovetch, after asking employee Campbell how the organiz-ing campaign was progressing, told him that if the Union came in Firestone wouldnot sign a contract.'(2)About 2 weeks before the election General Department Foreman SalmontoldCampbell that if he would get out of the Union the Company would "takecare" of him, and that Plant Manager Loeven had him in mind as a-supervisor ifhe would leave the Union.2(3) It is undisputed that, just before the election Department Manager Foldentold the same employee, in effect, that the outcome of the election would determinewhether the Company expanded or decreased its local- operations.He added thatwhile he, himself, would go to California, the employee, being unskilled, would not'be able to get a job.(4)Also shortly before the election, Chief Engineer King told Campbell that heshould get out of the Union, and that if he would withdraw the Company would take-care of him .3C. The discharges of Ivey and Haynes1.Relevant facts and conclusionsEmployees Howard Ivey.iand Broadus T. (Ted) Haynes were discharged on thesame day, July 31, 1963, under identical circumstances.Both were active in theunion organizational campaign.According to their credible testimony, supported fully by the inherent probabilitieseven as described by company supervisors, events leading up to their summarydismissal are as follows.They worked in the assembly department under. Supervisor Kendrick.Bothpunched in, as usual, before the beginning of the 7 o'clock shift on the morning ofJuly 30, and as was their practice took their timecards to Kendrick who remarked,it is undisputed, "It looks like we have just about run out of something to do." (Asa witness Kendrick admitted that on both July 29 and 30 some of the employees inhis department "spent a large portion of their time sweeping," instead of "workingin production.")He then assigned the two to a welding machine.While they were working at their machine, Kendrick came by about 8:15 to recordtheir first hour's production, as -was customary.At this time they asked him if theycould have the afternoon off, since things were slack and Ivey had some "business"he would like to "see about."Kendrick did not give them an immediate answer,and left.They continued at the same machine until about 9:20, after their morning break.As they returned from the break Kendrick came to them and told them to "stop off"the machine and report to Foreman Salmon to help out in the buffing department.At this time Kendrick gave them an "okay" to their request to be off "from dinner,on.,,I Sovetch denied making this statement, and claimed that the only time he discussedthe Union with Campbell was after the election, in September.Having observed bothwitnesses during their examination, the Trial Examiner cannot believe the foreman's denial.Salmon admitted that the'conversation took place on the occasion specified by Campbell,and that he had told the employee that "Mr. Loeven thought a lot of him," but deniedreference to his being made a supervisor.His denial is not credited.King admitted the conversation, but claimed that Campbell asked his advice aboutgetting out of the'Union.He said, "I told him I thought that he would be smart to.gctout of it."King's version-to the effect that the employee, so active in the organization,should ask him what he should do-Is implausible on its face and is not credited. Camp-bell is .the president of the 17nion Local in Spartanburg. FIRESTONE STEEL PRODUCTS COMPANY; ETC.465Both employees reported to Salmon and after some preliminary conversation toldhim they had permission to be off "from lunch time on." Salmon voiced no ob-jection and made no comment.While they were in the buffing department Kendrick came by, at about 10:30,and told them their cards would be ready for them when they left.At this timeHaynes proposed, "How about being off tomorrow, if there's nothing to keep ushere?"Kendrick said he would see about it.He had not returned, however, at 11 o'clock, when the assembly department reg-ularly started its lunch time. Ivey and Haynes proceeded to Kendrick's desk andfound their cards as the latter had said, already made out for 4 hours, with paycalculated.Kendrick was not at his desk at this time, and being unable to locatehim the two left the plant without learning whether they could also have the next dayoff.The next morning, July 31, both returned to the plant at the same time, withlunches and prepared to work.Their cards were not in place, and they were sentto the office of Department Manager Maas.Maas asked them what had happenedthe day before.They told him they had had Kendrick's permission to be off.Themanager abruptly told them to leave Kendrick out of it, they had been assigned toSalmon.He told them he considered them as having quit.Haynes protested suchtreatment, and voiced his opinion that they were being fired for their union activities.Maas denied this, but added that they did not need a union in the plant.He sentthem home and said he would give them final word later.Late that afternoon Ivey went to Hayne's home, not having a telephone himself.When no call came from Maas, Haynes finally called the plant.He was referredto Salmon by the operator.Haynes asked the foreman what was going on, andthe foreman replied that he did not know but would try to locate Maas and have himcall.Later Maas did call Haynes and informed him that the verdict was the sameas that morning-he was considering them as having quit.Haynes protested thatif they had quit why would they have reported for work that morning with theirlunches, and again accused Maas of taking this action because of the union activity.Neither employee has been offered reinstatement.The foregoing facts, as had been noted, are based upon the credible testimony ofthe two employees and the probabilities inherent in the situation as admitted byKendrick-that work was slack in the assembly department.On the other hand,the testimony of Kendrick, Salmon, and Maas is plainly implausible on its face.An analysis of their combined testimony is a prime example of how difficult it is forthree individuals to attempt to make the same falsification ring true.Kendrick flatlydenied that the two employees had at any time that morning asked permission to beoff that afternoon.He asserted that at 10:30 they had come to him andtoldhimthey were leaving at 11 o'clock and would stay at home the following day if he hadnothing for them to do.The falsity of this assertion is marked. In the first place,at 10:30 the two were working for Salmon in the buffing department. In the secondplace, it is unreasonable to believe that any supervisor of a department, worth hissalt to management, would stand mute when two of his own employees come to himand tell him they are taking off without permission.Under the circumstances asKendrick described them, it is more reasonable to believe that he would have firedthem on the spot, or at least warned them that if they did leave they would be fired.Furthermore, later in his testimony Kendrick said that after this 10:30 announcementby the employees he went looking for Department Manager Maas to tell him aboutthe "boys wanting to go home."He could not find him, he said, so came back tohis desk and made out their cards.Kendrick's account is further deprived ofcredibility by the undisputed fact that during the previous 2 weeks he had let othersgo home at noon and because work was slack had even asked employees if theywanted to go.Foreman Salmon's testimony on the point is equally incredible.He claimed thatthe twoaskedhim for permission to go home, but he declined because he neededthem.He said they told him they wanted to go because the work in the buffingroom was with "niggers" and was as filthy as a cotton mill. It is undisputed-indeedadmitted by Kendrick-that both employees had frequently in the 10 months oftheir employment been assigned to work in the buffing room for. days at a time-andthere is no evidence or claim that they ever had complained about such assignment.Furthermore, it is obvious that had the two employees left after beingrefusedhispermission, either he or Maas would have discharged them at once upon their re-turn.Yet he admitted that when he talked with Haynes by telephone late in theday of July 31 he told him he knew nothing about their case.756-236-65-vol. 147-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, the testimony of Maas and Salmon is in direct conflict.According tothe department manager, about 11:15Salmoncame to him, while he was in con-ference, and told him thatKendrick"had told him that Haynes and Ivey had toldhim they were leaving."Why Salmon should give Maas this version, if in fact thetwo men had walked out after his own refusal to permit them to go, is unexplained.The Trial Examiner is convinced and finds that the testimony of Kendrick, Salmon,and Maas on this point does not warrant belief.It is concluded and found that employees Ivey and Haynes were discharged onJuly 31, 1963, to discourage union membership and activity, and that thereby theRespondent has interfered with, restrained, and coerced employees in the exerciseof rights guaranteed by Section 7 of the Act.D. The discharge of Jerry L. Goodson1.Relevant facts and conclusionsUntil his summary discharge on August 19 Goodson had been employed as afork-lift operator in the tractor department.Goodson was, apparently, the mostactive of the employees in the organizing campaign, having obtained authorizationsfrom more than 80 of his fellow workers.That his activity was well known to man-agement is established by the testimony of Department Manager Folden. It is un-disputed that Foreman Sovetch accused him of being the "head" of it.Shortly after he began his organizing efforts, Folden and another supervisor ap-proached Goodson outside the plant.The former accused him of engaging in con-duct "not of benefit to the company."Goodson admitted the fact, but said hewas doing so on his own time.Folden said he understood it was on company time,and added, "You know what I am talking about, don't you?"Goodson replied,"Yes, sir, I sure do, the union."On one occasion when in discussion with Supervisor Powell, the latter told himand others. that they had better leave the Union alone, and warned them that theone he believed had "started" it, one Moore, was then working somewhere else for$1.15 an hour .4On August 19, a month before the election, management posted a notice on thebulletin board announcing a 10-cent an hour increase in pay. (This increase, dur-ing the pendency of an election, is not alleged as violative of the Act.)Early inthe afternoon, while on his way to the restroom, Goodson noticed a sticker placed onthe glass of the bulletin board near the notice.He and a "clean-up" boy, oneEmory, stopped to look at the notice and the sticker.Goodson went on to therestroom, leaving Emory standing there.When he returned by the board it occurredto him that the sticker, upon which was written "Ninety cents short," looked some-what silly and he reached up to pull it off the glass.As he did so SupervisorStarosto came up and accused him of putting up the sticker.Goodson denied it,and said he was taking it down.He held it out to the supervisor, showed him whatit said on it, and as he walked off tossed it in a trash can.Not long thereafterhe met Powell, previously identified, and told him of the incident.Later in theafternoon Goodson was called into the personnel office where the personnel manager,Culclasure, was gathered with Powell, Folden, and Starosto.Folden told him thathe had a written report from Starosto to the effect that he had been caught puttingup the sticker on the glass.Despite the fact that Powell corroborated Goodson'stestimony as to his earlier conversation with the employee and despite the fact thatas they were in conference Goodson observed the cleanup boy, Emory, passing byand urged the supervisors to call him in to substantiate the fact that it had been putup long before Starosto came by (the latter fact is corroborated by Powell), themanagement officials refused to call in Emory, and Goodson was discharged.Starosto, as a witness, endeavored with great vigor to have it believed that heactually saw Goodson putting up the sticker, demonstrating with his own thumbs,and asserting that he had'walked away while Goodson was still in the act of puttingit up.This claim is absurd on its face.Had the offense been real, and of sufficient.moment to require his written report on it, there is no explanation as to why he didnot order Goodson to take it down.Moreover, his failure to follow logic in hismendacity is shown by his testimony that later he came by and looked in the "trashcan" for the sticker-andthenmade out his report.When asked, on cross-examina-* Powell admitted the occasion and the 'conversation in part, but claimed that one of theemployees asked him where Moore was working, and how much he was making. His ver-sion is implausible and is not credited. FIRESTONE STEEL PRODUCTSCOMPANY, ETC.467tion,who told him to look in the trash can, he replied, "Mr. Sardones" of plantproduction control.When immediately thereafter asked what Sardones had saidabout the trash can, Starosto promptly reversed his direction and said, "He didn't tellme to look in the trash can."He then lamely admitted that no one asked him tolook in the can.His final admission leaves unexplained, other than by Goodson'scredible testimony to the effect that Starosto was nearby when he threw the stickerin the trash, why the latter went looking for it there.Finally, as a rebuttal witness, an employee still working at the plant, who wasreluctantly called by General Counsel, when pressed by counsel for the Respondentmade it plain that he, not Goodson, had put up the sticker long before Goodsoncame by it.It is clear, and the Trial Examiner concludes and finds, that management hadno intentionof ascertainingthe truth of the incident as reported by Starosto-whichcould easily have been obtained by calling in Emory, as Goodson had urged.TheTrial Examiner is further convinced, and finds, that management sought, and in thisincident believed it had found, a reasonable pretext for ridding the plant of themost active employee organizer. It is concluded and found that Goodson was dis-charged to discourage union membership and activity, and that such discriminationinterfered with, restrained, and coerced employees in the exercise of rights guaranteedby Section 7 of the Act.E. The suspension of Ballenger and WilsonBoth of these employees were suspended for a week on October 1 following thesame minor incident, in which both were involved.Ballengerisa tool-and-die repairman;Wilson operates a tow-motor.Early inthe morning of October 1 (both worked the night shift) Ballenger was repairing adie in the press department.During his break period Wilson came to Ballenger,while the latter was at work, and asked if he had any union checkoff cards.Ballengertold him there were some cards in the top of his toolbox, nearby, and to help himself.Wilson did so, and then departed. Supervisor Powell, previously identified, wasapparently watching them from behind another machine.According to his owntestimony he promptly came over to Ballenger, demanded to know if he had per-mission tocarry onunionactivities in the plant, advised him he was suspended, andtold him to report to another foreman later in the morning.At the end of his shift Wilson was sent to Department Manager Maas, who askedhim if he hadgonefor cards.Wilson replied that he did, but on his own time.Maas then suspended him.Both employees later received a letter from Personnel Manager Culclasure con-firming their suspension for the week "for unionorganizingactivity."The credible testimony establishes that the work of neither employee was inter-fered with in the slightest degree by the incident.And Culclasure's letter makesno such claim. Indeed, the letter does not even accuse either employee of indulgingin "unionorganizing activity" on companytimeand/or companypremises.The Trial Examinerconcludesand finds that both employees were unlawfullysuspended,for the purposeclearly expressedin the letters,to discourage "unionorganizingactivity," and thatsuch discriminationinterfered with, restrained, andcoerced employeesin the exerciseof rightsguaranteedby Section 7 of the Act.F. Thesuspensionof C. V. LemasterEven more trivial than the foregoing incident was that for which Lemaster wassuspended for the same period of time,on September 30.During his break periodhe met another employee,Norville, at the company"drink"machine.Norvillehad a union card and asked Lemaster where he should sign it.Lemaster pointedout the space for his signature.As he. did so Kendrick, previously identified,walked up and looked over Lemaster's shoulder. Shortly after this Lemaster wassent to Culclasure's office.Kendrick came in, accused him of "signing up"Norville,and the Personnel Manager suspended him for a week.A similar letter to that sentto Ballenger and Wilson was forwarded to Lemaster.The Respondent offered no evidence in defense of its action. Indeed,in oralargument counsel for the Respondent in effect conceded that employees'rights hadbeen unlawfully interfered with in this suspension.The Trial Examiner concludes and finds that the suspension of Lemaster was forthe purpose of discouraging union membership and activity,and therefore interferedwith,restrained,and coerced employees in the exercise of rights guaranteed bySection 7 of the Act. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent,described in section I, above, havea close, intimate,sand substantial,relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found thatthe Respondent has engaged in unfair labor practicesthe TrialExaminerwill recommendthat itcease and desist therefrom and take certainaffirmative action to effectuate the policiesof the Act.Since the unfair labor practices committed by the Respondent were of a naturewhich violates the policiesof the Act,itwill be recommendedthatit cease and desistfrom infringing in any manner upon the rights guaranteed by Section7 of the Act.Itwill be recommended that the Respondent offer employeesIvey,Haynes, andGoodsonimmediate and full reinstatement to their former orsubstantially equiv-alent positions,without prejudice to their seniorityor other rightsand privileges, andmake themwhole for anyloss of earningstheymay havesuffered byreason of thediscrimination against themby paymentto each of them of a sum of money equalto that he would normally have earned as wages from the date of the discriminationto thedate of offerof reinstatement,less his net earnings during said period. Itwill also be recommended that employees Ballenger,Wilson,and Lemaster be madewhole by paymentto each of them of a sum equalto that whichhe normally wouldhave earned during theweek of his unlawful suspension.Backpay provided forherein shall be computed in accordancewith Boardformula setout in F. W.Wool-worth Company,90 NLRB 289,and with interest thereon as prescribed inIsisPlumbing&HeatingCo.,138 NLRB 716.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America,AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the Act.2.By discriminating against employees, as found herein,to discourage member-ship in and activity on behalf of the above-named labor organization,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.3.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7)of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law,and upon the entirerecordin the case,it is recommended that the Respondent, Firestone Steel ProductsCompany,Division of The FirestoneTire.& Rubber Company, its officers,agents,successors,and assigns,shall: 51.Cease and desist from:(a)Discouraging membershipinUnitedSteelworkersof America, AFL-CIO, orin anyother labororganization of its employees,by discharging,refusing to reinstate,suspending,or in any other manner discriminating against employees in regard to hireor tenure of employmentor any term or condition of employment.(b) Promising benefits and threatening reprisals to discourage union membershipand activity.(c) In anyother mannerinterfering with,restraining,or coercingemployees inthe exercise of rights guaranteedby Section 7 of the Act.51n the event that this Recommended Order be adopted by the Board, the followingparagraph shall be substituted for the above:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent,Firestone Steel Products'Company, Division of The Firestone Tire &,Rubber Company, its officers,agents, successors, and assigns,shall: ' FIRESTONE STEEL PRODUCTS COMPANY,ETC.4692.Take the following affirmative action to effectuate the policiesof the Act:(a)Offer employeesIvey,Haynes, andGoodsonimmediate and full reinstatementto their former or substantially equivalent positions,and make them and employeesBallenger,Wilson,and Lemaster whole for any loss of earningssuffered byreason ofthe discrimination against them,in the manner setforthin the section entitled "TheRemedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records, socialsecuritypayment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts ofbackpay dueand the right of reinstatement under termsof this Recom-mended Order.(c) Post at its plant in Spartanburg,South Carolina, copies of the attached noticemarked "Appendix." 6Copies ofsaid notice, to be furnishedby theRegional Di-rector for the EleventhRegion,shall, after being duly signedby theRespondent'sauthorizedrepresentative,be postedby theRespondent immediately upon receiptthereof, and be maintainedby itfor a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shallbe takento insure that said notices are not altered,defaced,or coveredby any othermaterial.(d)Notifythe said Regional Director,inwriting,within 20days fromthe dateof thereceipt of thisTrialExaminer'sDecision,,whatsteps it has takento complyherewith?6In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforced bya decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words"aDecisionand Order."7In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to conduct our labor relations in compliance with theNational Labor Relations Act, we notify you that:WE WILL NOT unlawfully discourage you from being members of UnitedSteelworkers of America,AFL-CIO,or any other labor organization.WE WILL NOT promise you benefits or threaten reprisals to persuade you tostay out of any union.WE WILL NOT violate any of the rights you have under the National LaborRelations Act, to join a union of your own choice or not to engage in any unionactivities.WE WILL offer reinstatement to Ivey, Haynes, and Goodson,and will givethem backpay from the time of their discharge.We will also pay employeesBallenger,Wilson,and Lemaster for the week they were unlawfully suspended.FIRESTONE STEEL PRODUCTS COMPANY, DIVISIONOF THE FIRESTONE TIRE & RUBBER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify Ivey, Haynes, and Goodson, if presently serving in theArmed Forces of the United States,of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1831Nissen Building,Winston-Salem, North Carolina, Telephone No. 724-8356,if theyhave any question concerning this notice or compliance with its provisions.